Citation Nr: 0301860	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  95-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a urinary disorder 
as secondary to a service-connected postoperative vagotomy 
and pyloroplasty with hiatal hernia and adhesions.

2.  Entitlement to an increased rating for service-connected 
postoperative vagotomy and pyloroplasty with hiatal hernia 
and adhesions, currently evaluated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 decision by the RO in North Little 
Rock, Arkansas, which, in pertinent part, denied secondary 
service connection for an urinary disorder, and denied an 
increase in a 20 percent rating for service-connected 
postoperative vagotomy and pyloroplasty.  The RO also granted 
service connection for adhesions, cramps, and a hiatal 
hernia, all of which were considered to be part of the 
service-connected disability previously characterized as 
postoperative vagotomy and pyloroplasty.  A personal hearing 
was held before an RO hearing officer in April 1995.  In a 
May 1995 decision, the RO granted an increased 30 percent 
rating for postoperative vagotomy and pyloroplasty with 
hiatal hernia and adhesions.  In May 1997 and January 2000, 
the Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

During the course of the appeal, the RO denied the veteran's 
claims for service connection for several other disabilities.  
As the veteran did not perfect an appeal as to these claims, 
the issues are not in appellate status and will not be 
addressed by the Board.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's urinary disorder began many years after his 
military service, and was not caused or permanently worsened 
by his service-connected postoperative vagotomy and 
pyloroplasty with hiatal hernia and adhesions.

3.  The service-connected postoperative vagotomy and 
pyloroplasty with hiatal hernia and adhesions is productive 
of complaints of abdominal pain, gastritis, nausea, and GERD.

CONCLUSIONS OF LAW

1.  The veteran's urinary disorder is not proximately due to 
or caused by the service-connected postoperative vagotomy and 
pyloroplasty with hiatal hernia and adhesions.  38 U.S.C.A. 
§§ 1110, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2002).

2.  The criteria for a rating in excess of 30 percent for 
postoperative vagotomy and pyloroplasty with hiatal hernia 
and adhesions have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.113, 4.114, Diagnostic Code 7348 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial rating decision in May 1994, in 
the February 1995 statement of the case, in supplemental 
statements of the case dated in May 1995, March 1999, June 
2000, and October 2002, in Board remands dated in May 1997 
and January 2000, and in a letter dated in September 2001 
have provided the veteran with sufficient information 
regarding the applicable rules.  The veteran and his 
representative have submitted written arguments and 
testimony.  The letter, the statement of the case, and the 
supplemental statements of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

A review of the veteran's service medical records shows that 
he was treated for complaints of burning epigastric pain.

At a June 1970 VA examination, the veteran was diagnosed with 
a duodenal ulcer.

In a June 1970 rating decision, the RO established service 
connection for a duodenal ulcer, with a 20 percent rating.

A VA hospital discharge summary dated in February 1974 
reflects that the veteran was treated for peptic ulcer 
disease.  He underwent a truncal vagotomy and Heineke-
Mikulicz pyloroplasty.

In a May 1975 rating decision, the RO recharacterized the 
veteran's gastric (stomach) disorder as postoperative status, 
vagotomy and pyloroplasty.  This disability was rated 20 
percent disabling for many years prior to the instant appeal.

Private medical records from Saline Memorial Hospital dated 
in October 1984 reflect that the veteran was treated for 
abdominal pain.  He underwent exploratory laparotomy which 
revealed an intestinal obstruction secondary to bowel 
adhesions.  The adhesions were lysed.

VA medical records dated in the 1980s and 1990s reflect 
ongoing treatment for alcohol dependency and substance abuse, 
as well as for gastritis.

VA medical records dated from 1992 to 1994 reflect treatment 
for a variety of conditions, including gastritis and peptic 
ulcer disease (PUD), which the veteran treated with Tagamet 
and Mylanta.  In September 1993, the veteran was treated for 
complaints of a sour taste in his mouth in the morning, 
epigastric pain, indigestion, and nausea.  An 
esophagogastroduodenoscopy (EGD) was performed in September 
1993, and revealed diffuse gastritis and a hiatal hernia.  In 
November 1993, another EGD revealed severe diffuse gastritis 
and a small hiatal hernia.  His medications were changed.  A 
December 1993 EGD showed no ulcers; the diagnostic impression 
was duodenitis and gastritis.

In October 1993, the veteran submitted a claim for an 
increased rating for postoperative vagotomy and pyloroplasty 
and for service connection for a urinary disorder secondary 
to his service-connected gastric disorder.

A February 1994 VA operative report notes that the veteran 
had an enlarged prostate.

At a February 1994 VA gastrointestinal examination, the 
veteran complained of gastroesophageal reflux with associated 
nausea and pain, and also complained of nocturia two to three 
times per night.  He denied dysuria.  On examination, the 
abdomen was soft, with no guarding.  There was no unusual 
tenderness except in the epigastrium where there was mild 
tenderness.  There was no visceromegaly.  Bowel sounds were 
normally active.  The diagnostic impressions were residuals 
of surgery for duodenal ulcer, residuals of surgery for 
intestinal obstruction due to adhesions, and nocturia.  The 
examiner indicated that each diagnosis was characterized by 
history and physical findings as described.  He opined that 
the hiatal and adhesions should be considered as associated 
with the underlying acid peptic disease, and that the urinary 
tract difficulties could not be reasonably associated with 
this problem at this time.

A report of a May 1994 EGD shows that the veteran complained 
of continuous mid-epigastric abdominal pain.  It was noted 
that he had not followed up in the surgery clinic as 
recommended.  The diagnostic impression was gastritis and 
duodenitis. 

In a May 1994 decision, the RO granted service connection for 
adhesions, cramps, and a hiatal hernia, all of which were 
considered to be part of the service-connected disability 
previously characterized as postoperative vagotomy and 
pyloroplasty. 

A June 1994 VA EGD showed mild gastritis.  It was noted that 
part of the veteran's problem with gastritis appeared to be 
due to his persistent use of tobacco and alcohol.  The 
examiner indicated that the veteran had recently begun to 
stop his tobacco use and decrease his alcohol use and was 
feeling better although he still occasionally had symptoms.  
A September 1994 EGD showed mild gastritis and mild 
duodenitis.  A December 1994 treatment note shows that the 
veteran had persistent stomach complaints, with no 
hematemesis and no melena.  It was noted that his weight was 
stable.  The diagnosis was PUD with history of gastritis.  In 
December 1994, the veteran was treated for complaints of 
right upper quadrant pain.  The veteran was treated for an H. 
pylori infection, and given antibiotics. 

At an April 1995 RO hearing, the veteran reported 
gastrointestinal symptoms including burning, nausea, 
diarrhea, and constipation.  He said that he sometimes became 
nauseated after eating, and almost fainted.  He broke out in 
a sweat.  He had recently been treated for a bacterial 
infection.  He sometimes belched after lying down, that he 
took Maalox, and had to eat several small meals per day.  
With respect to his claim for a urinary condition, he 
urinated quite often.  His father testified that the veteran 
urinated frequently when nervous or stressed.

In a May 1995 decision, the RO granted an increased 30 
percent rating for postoperative vagotomy and pyloroplasty 
with hiatal hernia and adhesions.

VA medical records dated from 1995 to 1997 reflect treatment 
for a variety of conditions, including gastritis, abdominal 
pain, and irritable bowel syndrome (IBS).  An abdominal 
ultrasound was performed in January 1995, and the diagnostic 
impression was a renal cyst, lower pole of the right kidney, 
with an otherwise normal study.  In January 1995, the veteran 
was diagnosed with possible gastroesophageal reflux disease 
(GERD) and gastritis.  The examiner indicated that there was 
a need to rule out PUD.  A February 1995 EGD showed 
gastritis, a nodular gastrum, and status post pyloroplasty.  
A May 1995 treatment note shows that the veteran complained 
of continued epigastric pain, nausea, and said he vomited 
chunks of food.  The diagnoses were dyspepsia, diarrhea, and 
hemorrhoids.  An August 1995 EGD showed gastritis, possible 
gastropathy, duodenitis, status post vagotomy and 
pyloroplasty, and intermittent diarrhea.  In June 1996, the 
veteran reported that his stomach symptoms were doing better 
with Zantac than with Tagamet.  The pertinent diagnoses were 
PUD and hiatal hernia, stable.  In January 1997, the veteran 
reported that his stomach was doing fairly well, he was still 
on a high-fiber diet and taking all his medications as 
prescribed.  The pertinent diagnoses were PUD and hiatal 
hernia, stable.  Also in January 1997, he reported frequent 
GERD symptoms and dyspepsia.  He denied weight loss, and said 
he did not drink alcohol.  He reported that he was taking 
Pepcid.  The diagnoses were IBS, history of colon polyps, 
GERD and dyspepsia, not responding to Pepcid, and 
diverticulosis.

In May 1997, the Board remanded the claims to the RO 
primarily for VA examinations.

At a May 1997 VA gastrointestinal examination, the examiner 
noted that the claims file was not present, but said he did 
have a copy of the Board's remand.  The veteran complained of 
an intolerance to greasy and spicy foods which gave him 
indigestion.  He took Pepcid and antacids for these symptoms.  
He complained of occasional nocturia, and had to void 
frequently when he was nervous.  He also tended to have 
diarrhea when nervous.  On examination, his abdomen was soft 
and no tenderness was elicited.  No kidney masses were 
palpable.  The diagnoses were postoperative status vagotomy 
and pyloroplasty, hiatal hernia, postoperative status 
laparotomy allegedly for adhesions with symptoms as mentioned 
above, with no other findings, and right renal cyst, last 
measured at 3 centimeters.  The examiner opined that the 
postoperative status vagotomy and pyloroplasty with hiatal 
hernia and adhesions was really unchanged since the recent 
past.  He also opined that there was no medical relationship 
between the service-connected condition and a kidney cyst.

At a May 1997 VA examination for urinary disorders, the 
veteran gave a history of voiding symptoms for the past 20 
years.  The diagnosis was bladder outlet obstruction probably 
secondary to prostate, and induration on the right side of 
the prostate.

At a July 1998 VA genitourinary examination, the veteran 
complained of urinary frequency and nocturia, as well as 
other voiding complaints.  The diagnostic impression was 
bladder outlet obstruction probably secondary to benign 
prostatic hypertrophy, although [illegible] should be 
[illegible].  He recommended further urological testing, 
including a postvoiding residual and cystoscopy.

Private medical records from Saline Memorial Hospital dated 
in December 1998 reflect that the veteran complained of 
abdominal pain and diarrhea.  The veteran underwent an EGD 
and a colonoscopy, which showed 1+ GERD, 2+ gastritis, 1+ 
bulbar duodenitis, left colon diverticulosis, and flame 
hemorrhages in the mucosa of the left colon, possibly 
consistent with ischemic colitis.  The examiner recommended 
that the veteran discontinue alcohol intake and smoking.  An 
August 2000 colonoscopy showed extensive diverticulosis (not 
"diverticulitis", as asserted by the veteran's 
representative).

VA medical records dated from 1998 to 2001 reflect ongoing 
treatment for PUD, hiatal hernia and GERD.  A November 1999 
consultation request shows that the veteran complained of 
chronic bladder dysfunction; the provisional diagnosis was 
urinary retention.  On urology consultation in March 2000, 
the veteran refused to perform certain tests, and became 
angry when requested to do so.

In January 2000, the Board again remanded the claims to the 
RO for VA examinations.

Notes from the Little Rock VA Medical Center reflect that the 
veteran was scheduled for a genitourinary VA examination in 
March 2000, but the examination was canceled after the 
veteran became agitated and security personnel were called to 
the scene.

At a March 2000 VA gastrointestinal examination, the examiner 
noted that he had reviewed the veteran's claims file.  The 
veteran complained of post-prandial reflux and epigastric 
burning and discomfort.  He said he regularly took Prilosec 
and had been on it for a couple of years with some 
improvement.  He complained of irregular bowel movements.  H 
highly seasoned, greasy, and spicy foods aggravated his 
symptoms, as did emotional stress.  The examiner noted that 
the veteran had previously been found to have a renal cyst, 
which, as far as he could tell from reviewing the record, was 
asymptomatic.  He also noted that the veteran's weight had 
remained steady over the years, and that the veteran had even 
gained some weight.  The veteran complained of frequent 
nocturia.  On examination, the veteran's abdomen was soft and 
non-tender.  Bowel sounds were normal.  He was very slightly 
obese, and that basically his nutrition would be considered 
good.  There was no evidence of costovertebral angle 
tenderness.  The diagnoses were postoperative status vagotomy 
and pyloroplasty, and postoperative status lyses of 
adhesions.  The examiner opined that on a clinical basis 
there was no evidence of retention or stricture.  He also 
opined that the veteran's renal cyst was definitely not 
caused by the vagotomy and pyloroplasty, and that the renal 
cyst and nocturia would not have been caused or aggravated by 
the vagotomy and pyloroplasty.  He stated that there was no 
relationship between the two disorders.  An upper 
gastrointestinal series showed a very small hiatal hernia 
without demonstrable gastroesophageal reflux, status post 
vagotomy and pyloroplasty changes.  In an addendum, the 
examiner indicated that no retention or stricture was 
demonstrated in the X-ray study.

At a July 2001 VA gastrointestinal examination, the veteran 
said he avoided spicy foods and "gas-forming" foods because 
they caused him discomfort.  He reported occasional nausea.  
He was currently taking Prilosec on a daily basis, and 
occasionally taking Mylanta.  He complained of constipation 
and diarrhea.  The examiner noted that he had reviewed the 
veteran's medical records, including his EGDs, which never 
showed obstruction.  Some of the records showed gastritis.  
The examiner opined that the veteran did not demonstrate the 
typical findings of dumping syndrome by his present history.  
He also opined that the veteran's complaints regarding a 
lower gastrointestinal condition were not related to his 
service-connected vagotomy and pyloroplasty.

Analysis

Secondary Service Connection for a Urinary Disorder 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected condition.  38 C.F.R. § 3.310 
(2002).  In addition, secondary service connection may also 
be established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The evidence does not show, nor does the medical evidence 
reflect, that the veteran's current urinary disorder was 
incurred in or aggravated by service.

The veteran claims service connection for a urinary disorder 
which he asserts was caused or aggravated by his service-
connected postoperative vagotomy and pyloroplasty with hiatal 
hernia and adhesions.

The medical evidence shows that the veteran has been treated 
for gastric complaints for many years.  In recent years, he 
has also complained of urinary symptoms, with voiding 
difficulties.  A February 1994 VA operative report noted that 
the veteran had an enlarged prostate.  At a February 1994 VA 
examination, the examiner opined that the veteran's urinary 
tract difficulties could not be reasonably associated with 
his underlying acid peptic disease.  At a May 1997 VA 
gastrointestinal examination, the examiner opined that there 
was no medical relationship between the veteran's service-
connected condition and a kidney cyst.  At a May 1997 VA 
examination for urinary disorders, the veteran gave a history 
of voiding symptoms for the past 20 years.  The examiner 
diagnosed bladder outlet obstruction probably secondary to 
prostate.  At a July 1998 VA genitourinary examination, the 
veteran complained of urinary frequency and nocturia, as well 
as other voiding complaints.  The diagnostic impression was 
bladder outlet obstruction probably secondary to benign 
prostatic hypertrophy.  At a March 2000 VA gastrointestinal 
examination, the examiner opined that the veteran's renal 
cyst was definitely not caused by the vagotomy and 
pyloroplasty, and that the renal cyst and nocturia would not 
have been caused or aggravated by the vagotomy and 
pyloroplasty.  There is no medical evidence linking any 
current urinary disorder with the veteran's service-connected 
gastric disorder.  Rather, doctors have consistently linked 
his urinary complaints to a non-service-connected prostate 
disorder.

The veteran has asserted that he incurred a urinary disorder 
due to his service-connected postoperative vagotomy and 
pyloroplasty with hiatal hernia and adhesions.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

There is no competent medical evidence to establish secondary 
service connection for a urinary disorder, including under 
the Allen theory of aggravation.

The preponderance of the evidence is against the veteran's 
claim for secondary service connection for a urinary 
disorder.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Increased Rating for Postoperative Vagotomy and Pyloroplasty 
with Hiatal Hernia and Adhesions 

The veteran contends that his service-connected gastric 
disorder (postoperative vagotomy and pyloroplasty with hiatal 
hernia and adhesions) is more disabling than currently 
evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

The Board notes that the criteria for rating certain diseases 
of the digestive system were recently amended.  However, 
these changes only affect the evaluation of liver disorders, 
and are not applicable in this case.  See 66 Fed. Reg. 29,488 
(effective July 2, 2001) (to be codified at 38 C.F.R. § 
4.114).

38 C.F.R. § 4.113 provides that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.

Ratings under the digestive system, Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2002).

The RO has rated the veteran's service-connected gastric 
disorder as 30 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7348, pertaining to vagotomy with 
pyloroplasty or gastroenterostomy.  Under this code, a 30 
percent rating is assigned when there are symptoms and 
confirmed diagnosis of alkaline gastritis, or of confirmed 
persisting diarrhea.  A 40 percent rating is assigned for 
vagotomy with pyloroplasty or gastroenterostomy followed by 
demonstrably confirmative postoperative complications of 
stricture or continuing gastric retention.  Recurrent ulcer 
following complete vagotomy is rated under diagnostic code 
7305, with a minimum rating of 20 percent, and dumping 
syndrome is rated under diagnostic code 7308.  38 C.F.R. § 
4.114, Diagnostic Code 7348 (2002).

The medical evidence demonstrates that the veteran's symptoms 
due to his service-connected gastric (stomach) disorder 
primarily include complaints of abdominal pain, gastritis, 
nausea, and GERD.  There is no medical evidence of 
postoperative complications of stricture or continuing 
gastric retention, and no evidence of recurrent ulcer or 
dumping syndrome.  The Board notes that the veteran also has 
other non-service-connected gastrointestinal disorders 
affecting his lower gastrointestinal tract, and that a VA 
examiner has opined that such disorders are not related to 
the service-connected gastric disorder.  Although the 
veteran's representative has contended that symptoms of such 
non-service-connected gastrointestinal disorders should be 
considered, the Board notes that the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation is not 
permitted.  38 C.F.R. § 4.14 (2002).  

The Board finds that the medical evidence does not show that 
the veteran's postoperative vagotomy and pyloroplasty with 
hiatal hernia and adhesions meets the criteria as required 
for a 40 percent rating under Diagnostic Code 7348.  (See 
also 38 C.F.R. § 4.7, which provides that the higher of two 
evaluations will be assigned if the disability picture more 
nearly approximates the criteria for that rating, and that 
otherwise, the lower rating is assigned.) 

The preponderance of the evidence is against the veteran's 
claim for an increased rating for service-connected 
postoperative vagotomy and pyloroplasty with hiatal hernia 
and adhesions.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2002); Gilbert, supra.

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
interference with employment (beyond that contemplated by the 
schedular criteria), to suggest that the veteran is not 
adequately compensated by the regular rating schedule.  



ORDER

Service connection for a urinary disorder is denied.

An increased rating for postoperative vagotomy and 
pyloroplasty with hiatal hernia and adhesions is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

